Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
After his urine twice tested positive for the presence of cannabinoids, petitioner was charged in a misbehavior report with using a controlled substance. He was found guilty of the charge following a tier III disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, together with the urinalysis forms and test results as well as the testimony of the SYVA representative and correction officer who administered the test, constitute substantial evidence supporting the determination of guilt (see Matter of Madison v Selsky, 2 AD3d 934 [2003]; Matter of Willingham v Goord, 296 AD2d 792, 792 [2002]). Petitioner’s claim that prescription medications he was taking caused a false positive test result was sufficiently refuted by the SYVA representative and presented an issue of credibility for the Hearing Officer to resolve (see Matter of Figueroa v Goord, 15 AD3d 705, 706 [2005]; Matter of Alexander v Goord, 3 AD3d 638 [2004]). Therefore, we find no reason to disturb the determination of guilt.
Cardona, PJ., Mercure, Spain, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.